Exhibit 10.36



as of November 2, 2007




United Natural Foods, Inc.
as Agent and Representative
of the Borrowers
260 Lake Road
Dayville, CT 06241


RE:  Third Amendment to Amended and Restated Loan and Security Agreement


Ladies and Gentlemen:


Reference is made to the Amended and Restated Loan and Security Agreement dated
as of April 30, 2004, as amended (“Loan Agreement”) among United Natural Foods,
Inc. (“UNF”), United Natural Foods West, Inc. (f/k/a/ Mountain People’s
Warehouse Incorporated) (“UNFW”), Springfield Development, LLC (f/k/a United
Northeast LLC) (“SDLLC”) and United Natural Trading Co. (“UNT” and together with
UNF, UNFW and SDLLC, collectively, the “Borrowers”) each of the Lenders
identified under the caption “Lenders” on the signature pages thereto and Bank
of America, N.A. (as successor to Fleet Capital Corporation) as administrative
and collateral agent for the Lenders (the “Agent”), Citizens Bank of
Massachusetts (the “Syndication Agent”), U.S. Bank National Association (the
“Documentation Agent”) and Fleet Capital Corporation (the
“Arranger”).  Capitalized terms not defined herein shall have the meanings
ascribed thereto in the Loan Agreement.


Background.  UNF formed a merger subsidiary (“Merger Sub”) and entered into a
merger agreement with Distribution Holdings, Inc. (“Holdings”) and Millbrook
Distribution Services, Inc. (“Millbrook”), pursuant to which (i) Merger Sub will
be merged with and into Holdings, which is the sole shareholder of Millbrook,
with Holdings continuing as the surviving company and (ii) UNF will purchase the
outstanding shares of Holdings for up to $84,000,000 (such merger transaction,
the “Merger”) (such merger agreement, the “Merger Agreement”; together with all
agreements, documents and instruments executed and/or delivered in connection
therewith, the “Merger Documents”).  The Lenders consented to the Merger
Agreement and the consummation of the Merger pursuant to that certain Consent to
Merger dated as of October 12, 2007 by and between Agent, Lenders and Borrower
(the “Consent”) subject to the prior satisfaction of certain conditions,
including without limitation, that Millbrook and Holdings be joined as Borrowers
under the Loan Agreement, the Notes and the other applicable Loan
Documents.  Borrowers, Millbrook and Holdings have agreed to the foregoing,
subject to the terms and conditions set forth herein.

 
 
 

Accordingly, the parties hereto hereby agree as follows:


1.           Amendment and Joinder.
 
a.           Joinder.  Millbrook and Holdings, each, (i) is hereby joined as a
Borrower for all purposes under the Loan Agreement, the Notes and the other Loan
Documents and agrees that it is absolutely and unconditionally obligated to pay
and perform all the Obligations, whether heretofor created or existing, now
existing or hereafter created or existing, jointly and severally, with all the
Borrowers, (ii) hereby makes the representations and warranties set forth in the
Loan Agreement, the Notes and the other Loan Documents as of the date hereof and
as otherwise required under the Loan Agreement and the other Loan Documents and
(iii) hereby agrees to be bound by each of the covenants, terms and conditions
(applicable to the Borrowers) set forth in the Loan Agreement, the Notes and the
other Loan Documents after giving effect to this Third Amendment.  Millbrook and
Holdings confirms that, as a result of this Third Amendment, Millbrook and
Holdings, each, hereby grants to the Agent a security interest in and a
continuing lien on, all of its right, title and interest in and to the New
Collateral (as described and defined on Schedule A hereto) in each case whether
now owned or existing or hereafter acquired or arising and wherever located, as
is set forth in more detail in the attached Schedule 1.  Millbrook and Holdings,
each, agrees that its right, title and interest in and to the New Collateral (as
described and defined on Schedule A hereto) shall be deemed to be and shall be
part of the Collateral for all purposes set forth in the Loan Agreement and the
other Loan Documents and shall secure all Obligations in accordance with the
provisions of the Loan Agreement and the other Loan Documents.  The Schedules to
the Loan Agreement are hereby supplemented by the corresponding Schedules
attached hereto at Exhibit 1.
 
b.           Eligible Inventory; Eligible Accounts.  Notwithstanding any
provisions set forth in the Loan Agreement and the other Loan Documents, (i) the
Inventory of Millbrook and/or Holdings shall not constitute Eligible Inventory
and (ii) the Accounts of Millbrook and/or Holdings shall not constitute Eligible
Accounts.
 
c.           Waiver.  Agent and Lenders hereby waive the Borrowers’ obligation
to satisfy the conditions precedent set forth in the following Sections of the
Consent: 3.4(ii), 3.4(iii), 3.4(iv)(B) (other than with respect to the New
Collateral as defined herein) and 3.16.
 
2.           Representations and Warranties.  The Borrowers (including Millbrook
and Holdings) hereby represent and warrant as follows:
 
a.           Power, Authority, Etc.  The Borrowers have the power and authority
for the making and performing of this Third Amendment.  This Third
Amendment  has been duly executed and delivered by or on behalf of the Borrowers
pursuant to authority legally adequate therefor, and this Third Amendment is in
full force and effect and is a legal, valid and binding obligation of the
Borrowers enforceable in accordance with its terms subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws and equitable
principles affecting the enforcement of creditors’ rights generally.
 

 
-2-
 
 

b.           Incorporation of Representations and Warranties.  The
representations and warranties of the Borrowers contained in the Loan Agreement
and the Consent, after giving effect to the amendments thereto contemplated
hereby, and except for any changes resulting only from the passage of time which
do not otherwise constitute a Default or an Event of Default, are true and
correct on and as of the date hereof as though made on and as of the date hereof
and such representations and warranties are hereto incorporated in this Third
Amendment as though fully set forth herein.  Borrowers, Holdings and Millbrook,
each, represent, warrant and agree that it is unconditionally, absolutely, and
jointly and severally liable for the punctual and full performance and payment
of all Obligations, including, without limitation, all charges, fees, expenses
and costs (including attorneys' fees and expenses) under the Loan Documents, and
that no Borrower has any defenses, counterclaims or setoffs with respect to
full, complete and timely payment of all Obligations.
 
c.           Acknowledgement of Obligations.  Each Guarantor, for value
received, hereby consents to (i) the applicable Borrowers’ execution and
delivery of this Third Amendment and (ii) the performance by the Borrowers of
their respective agreements and obligations hereunder.  The applicable
Borrower’s performance and/or consummation of any transaction or matter
contemplated under this Third Amendment shall not limit, restrict, extinguish or
otherwise impair any of the Guarantors’ obligations to Agents and Lenders with
respect to the Loan Documents, as applicable.
 
3.           Conditions Precedent.  This Third Amendment and the Lenders’
obligations hereunder shall not be effective until each of the following
conditions are satisfied (the “Amendment Effective Date”):
 
a.           Borrowers (including Millbrook and Holdings) shall have duly
executed and delivered this Third Amendment;
 
b.           All requisite corporate action and proceedings of the Borrowers
(including Millbrook and Holdings) in connection with this Third Amendment and
all documentation and certificates required by Agent and/or its counsel in
connection therewith shall be satisfactory in form and substance to Agent;
 
c.           No Default or Event of Default shall exist;
 
d.           The conditions precedent set forth in Sections 2 and 3 of the
Consent (other than with respect to the execution of this Third Amendment) have
been satisfied;
 
e.           The Agent’s Liens in the New Collateral are perfected first
priority Liens and the Indebtedness owed by Millbrook and Holdings to JPMorgan
Chase Bank, N.A. shall have been paid in full; and
 
f.           All the Lenders shall have executed this Third Amendment.
 

 
-3-
 
 

4.           Miscellaneous.
 
a.           Counterparts.  This Third Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Third Amendment by signing any such
counterpart.
 
b.           Force and Effect.  The Loan Agreement and each other Loan Document,
as amended or modified by this Third Amendment, are hereby ratified, confirmed
and approved and shall continue in full force or effect.
 
c.           Loan Document.  This Third Amendment and all other documents
executed in connection herewith are “Loan Documents” as such term is defined in
the Loan Agreement.  This Third Amendment shall be governed by the laws of the
State of Connecticut.  This Third Amendment and the other documents executed
and/or delivered in connection herewith (including, without limitation, the
Consent) set forth the entire agreement of the parties with respect to the
subject matter thereof and supersede any prior agreement and contemporaneous
oral agreements of the parties concerning their subject matter.
 


[remainder of page intentionally left blank]

 
-4-
 
 

Signature Page to Third Amendment to Amended and Restated Loan and Security
Agreement


IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date first above written.


BORROWERS:                                                                           UNITED
NATURAL FOODS, INC.


By: /s/ Mark E. Shamber
Name: Mark Shamber
Title:Vice President, CFO and Treasurer


UNITED NATURAL FOODS WEST, INC.


By: /s/ Mark E. Shamber
Name: Mark Shamber
Title:Vice President, Secretary and Treasurer
 
SPRINGFIELD DEVLOPMENT, LLC


By: /s/ Mark E. Shamber
Name: Mark Shamber
Title:Vice President, Secretary and Treasurer


UNITED NATURAL TRADING CO.


By: /s/ Mark E. Shamber
Name: Mark Shamber
Title:Vice President, Secretary and Treasurer


DISTRIBUTION HOLDINGS, INC.


By: /s/ Mark E. Shamber
Name: Mark Shamber
Title:Vice President, Secretary and Treasurer

 
 
-5-
 

 
MILLBROOK DISTRIBUTION SERVICES, INC.


By: /s/ Mark E. Shamber
Name: Mark Shamber
Title:Vice President, Secretary and Treasurer


 
-6-
 
 



Signature Page to Third Amendment to Amended and Restated Loan and Security
Agreement


GUARANTORS:                                                                        
NATURAL RETAIL GROUP, INC.
 


By: /s/ Mark E. Shamber
Name: Mark Shamber
Title:Vice President, Secretary and Treasurer



ALBERT’S ORGANICS, INC.
 


By: /s/ Mark E. Shamber
Name: Mark Shamber
Title:Vice President, Secretary and Treasurer



AGENT:                                                                                        
BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Edgar Ezerins
Name: Edgar Ezerins
Title:Senior Vice President
 



 
-7-
 
 

Signature Page to Third Amendment to Amended and Restated Loan and Security
Agreement
 
LENDERS:



BANK OF AMERICA, N.A., as a

Lender

By:   /s/ Edgar Ezerins    
Name:  Edgar Ezerins
Title:    Senior Vice President




RBS CITIZENS NATIONAL ASSOCIATION, A SUCCESSOR BY MERGER WITH CITIZENS BANK OF
MASSACHUSETTS, as a Lender


By:   /s/ Peter Coates_______
Name:  Peter Coates
Title:  Vice President




U.S. BANK NATIONAL ASSOCIATION, as a

Lender



By:   /s/ Mark A. Reinert____
Name:  Mark A. Reinert
Title:  Vice President___




PNC BANK, NATIONAL ASSOCIATION, a

Lender



By:   /s/ Brian Conway_____
Name:  Brian Conway
Title:  Vice President



 
-8-
 
 

Signature Page to Third Amendment to Amended and Restated Loan and Security
Agreement




FIRST PIONEER FARM CREDIT, ACA, a
Lender
 
By:   /s/ James Papas___
Name:  James Papas_
Title:  Vice President_




WEBSTER BANK, a Lender


By:   /s/ John H. Frost
Name:  John H. Frost
Title:  Vice President




ISRAEL DISCOUNT BANK
OF NEW YORK, a Lender


By:   /s/ George J.
Ahlmeyer                                                                
Name:  George Ahlmeyer
Title:  Senior Vice President


By:   /s/ Mark H Merritt
Name:  Mark H Merritt
Title:  First Vice President




ROYAL BANK OF CANADA, a Lender


By:   /s/ Gordon MacArthur
Name:  Gordon MacArthur
          Title:  Authorized Signatory




HARRIS TRUST AND SAVINGS BANK,
a Lender




By:   /s/ Graeme Robertson
Name:  Graeme Robertson
          Title:  Vice President
 
 

 
-9-
 
 

Exhibit 1


Schedules to Loan Agreement
 
 
 
 
 
 
 
 
 
 
 

 



 
-10-
 
 

Schedule 1
 
New Collateral
 
To secure the prompt payment and performance of all of the Obligations,
Millbrook and Holdings, each, hereby grants to Agent for the benefit of itself
as Agent and for the Pro Rata benefit of each Lender a continuing Lien upon all
of the following Property and interests in Property of each of Millbrook and
Holdings, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located (collectively, the “New Collateral”):
 
1.
Accounts;
   
2.
Certificated Securities arising out of Accounts or Inventory;
   
3.
Chattel Paper arising out of or related to Accounts or Inventory;
   
4.
Contract Rights arising out of or related to Accounts or Inventory;
   
5.
Deposit Accounts in which the proceeds of Accounts, Inventory or other
Collateral are deposited or maintained and money constituting such proceeds;
   
6.
Documents arising out of or related to Accounts or Inventory;
   
7.
General Intangibles, including Payment Intangibles, arising out of or related to
Accounts or Inventory;
   
8.
Instruments arising out of or related to Accounts or Inventory;
   
9.
Inventory;
   
10.
Investment Property arising out of Accounts or Inventory;
   
11.
Letter-of-Credit Rights arising out of or related to Accounts or Inventory;
   
12.
Security Entitlements arising out of Accounts or Inventory;
   
13.
Supporting Obligations arising out of or related to Accounts or Inventory; and
   
14.
Uncertificated Securities arising out of Accounts or Inventory;
   


 
-11-
 
 

 
15.
together with all books, records, writings, data bases, and other information
relating to or used in connection with, or evidencing, embodying, or
incorporating any of the foregoing, and all Proceeds, products, offspring,
rents, issues, profits and returns of and from any of the foregoing.

 



 
-12-
 
 
